DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 was filed after the mailing date of the Notice of Allowance on 06/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The chief reference of concern on the IDS is the European Search Report Issued in European Application no. 20215600.6 dated June 9, 2021; 7 pages and the art cited therein.
The office entered a Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Filed After Mailing of a Notice of Allowance.  The Notice of Allowability mailed by the Office on 18 June 2021 was withdrawn. 

Reopen Prosecution - Vacate Notice of Allowance
Applicant is advised that the Notice of Allowance mailed 18 June 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue 

Reopen Prosecution - After Notice of Allowance
Prosecution on the merits of this application is reopened on claims 2 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0276832 to Brestensky et al., hereinafter referred to as, “Brestensky”.
With respect to claim 2, Brestensky discloses an escalator system (see Fig. 1) comprising escalator steps (29); and 

wherein the slave sensors are secured to different ones of the escalator steps (see Fig. 2 and sensors 200 are clearly mounted on the steps [0071], in toto) the identification and receiver module (209) clearly receives the information of the slave sensor (200).  
wherein the master sensor is configured to receive slave sensor data from the slave sensors (the identification and receiver module (209) clearly receives the information of the slave sensor (200) and as sensor; and 
transmit data to an escalator call center (cloud 40 including computer) upon detecting an occurrence of a fault condition from the slave sensor data
one or more of the slave sensors determines a physical state of the escalator and includes the determination in the slave sensor data (see [0015] first sentence wherein it discloses detection of a physical condition measured by the detection device and that information being transmitted.  For the sensor to transmit the information about the physical condition it must include the determination.) 

With respect to claim 6 Brestensky discloses an escalator system (see Fig. 1) comprising escalator steps (29); and 
a plurality of state sensors (200, 209) including a master sensor (209) and slave sensors (see numeral 200 and page 21), 
wherein the slave sensors are secured to different ones of the escalator steps (see Fig. 2 and sensors 200 are clearly mounted on the steps [0071], in toto) the 
wherein the master sensor is configured to receive slave sensor data from the slave sensors (the identification and receiver module (209) clearly receives the information of the slave sensor (200) and as sensor; and 
transmit data to an escalator call center (cloud 40 including computer) upon detecting an occurrence of a fault condition from the slave sensor data,
wherein the master sensor is secured to one of the escalator steps or secured to a fixed location on or near the escalator (see numeral 209 in Fig. 6).

With respect to claim 7, Brestensky discloses an escalator system (see Fig. 1) comprising escalator steps (29); and 
a plurality of state sensors (200, 209) including a master sensor (209) and slave sensors (see numeral 200 and page 21), 
wherein the slave sensors are secured to different ones of the escalator steps (see Fig. 2 and sensors 200 are clearly mounted on the steps [0071], in toto) the identification and receiver module (209) clearly receives the information of the slave sensor (200).  
wherein the master sensor is configured to receive slave sensor data from the slave sensors (the identification and receiver module (209) clearly receives the information of the slave sensor (200) and as sensor; and 
transmit data to an escalator call center (cloud 40 including computer) upon detecting an occurrence of a fault condition from the slave sensor data,
.

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is allowable for transmitting data to a call center and having sensors that measure at least one of at least acceleration, strain gage, video cam and microphone.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Claim 10 is allowable for having a master sensor communicate with slave sensors over a wireless network and communicate with a call center over a second network.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Claims 11-20 are allowable for a method of receiving by a master sensor data from slave sensors that are secured to steps of an escalator and said master sensor transmitting the data upon detecting a fault condition from slave sensor.   The .

Conclusion
The following references are cited as being of interest: U.S. Pub. 20210087021, 20210016999 and 20210080139.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651